DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.
Claims 2-8, 11-13, 16-27, 29-34 have been cancelled.  Claim 36 has been amended.  Claims 1, 9-10, 14-15, 28, 35-38 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 9-10, 14-15, 28, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US Patent Application 2016/0376279 A1) in view of Fiorucci et al. (US Patent Application 2006/0252670 A1, of record) and Hotamisligil et al. (US Patent Application 2009/0312297 A1).
The instant claims are directed to a composition comprising a FXR agonist of formula A, bezafibrate, and a statin.  
Evans et al. teach novel FXR agonists and methods of treating a metabolic disorder (abstract).  In some embodiments, one FXR agonist are co-administered with one or more additional compounds or therapies, for treatment of a metabolic disorder.  In a preferred embodiment, a FXR agonist can be administered with a statin and a fibrate for treating dyslipidemia (paragraph 0409).  A preferred statin is simvastatin (paragraph 0032).  Pharmaceutical carriers are also taught (paragraph 0143).
However, Evans et al. fail to disclose the specific FXR agonist, 6ECDCA, and the specific fibrate, bezafibrate.  
Fiorucci et al. teach that a preferred FXR agonist is 6ECDCA (paragraph 0021 and claim 18), which has the same structure as the claimed compound 1 in claim 28.  
Hotamisligil et al. teach bezafibrate is a well-known fibrate that can be used as an anti-dyslipidemia agent (paragraph 0041).
The limitations regarding the claimed amounts of bezafibrate is considered obvious absent a showing of criticality or unexpected results since one of ordinary skill in the art would know how to optimize the dosage amount of a known active agent for its intended therapeutic purpose based on sex, age, weight, severity of symptoms, etc.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have used the FXR agonist, 6ECDCA, as taught by Fiorucci et al., and the fibrate, bezafibrate, as taught by Hotamisligil et al., for the FXR agonist and fibrate in the composition comprising FXR agonist, fibrate, and statin for the method of treating dyslipidemia, as taught by Evans et al.
A person of ordinary skill in the art would have been motivated to use 6ECDCA and bezafibrate because of the functional equivalency of each being functional FXR agonists and fibrates, respectively.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating dyslipidemia by administering the FXR agonist, 6ECDCA, bezafibrate, and a statin.  

Response to Arguments
	Applicant argues that Evans teaches away from using bile acid FXR agonists, such as the claimed Formula A, because they are both structurally and functionally different from each other.  Specifically, Evans teaches that its compounds are “non-bile acid FXR agonists” that exhibit intestinally-restricted FXR activation.  The skilled artisan would not be led to the claimed Formula A compounds because they are bile acid derivatives known to regulate several inflammatory processes in the liver, in contrast to the gut-based compounds in Evans.  Furthermore, Evan’s compounds are desirable because of their gut-selective effect and their lack of effect on liver, therefore would be led away from hepatic FXR activation and compounds that possess hepatic FXR activity, such as in the claimed compounds.  Therefore, since the intended purpose of Evan’s compounds is to achieve intestinal FXR activation without hepatic FXR activation, it is not functionally equivalent to OCA (claimed compound), since OCA is known to activate hepatic FXR.
This is not persuasive because Applicant’s arguments are based on the claimed FXR agonist as being known to activate hepatic FXR.  However, this limitation is not found in the claims nor does it come from the cited prior art references, but it comes from Applicant’s specification.  Regardless, Applicant is reminded that the claims are drawn to a pharmaceutical composition, and not to a method of treating in a specific part of the body, let alone in the liver or gut.  Therefore, a person of ordinary skill in the art would have been motivated to use 6ECDCA and bezafibrate because of the functional equivalency of each being functional FXR agonists and fibrates, respectively.  

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that without the aid of improper hindsight, it would not be obvious to randomly select the class of agents, fibrates, from the long list of additional compounds and therapies.  Further, it would not be obvious to select bezafibrate from all the possible fibrates for combination with the composition. 
This is not persuasive because Evans specifically points to fibrates as compounds that can be combined with FXR agonists for the purpose of treating dyslipidemia (paragraph 0409).  Since Hotamisligil et al. teach that bezafibrate is a well-known fibrate that can be used as an anti-dyslipidemia agent, it would be obvious to one of ordinary skill in the art to use bezafibrate as the fibrate in the composition taught by Evans.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627